—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered October 30, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of defen*180dant’s statements and conduct during the drug transaction provided ample basis for a reasonable inference of accessorial liability. Specifically, the evidence established that defendant’s participation included, inter alia, an unsuccessful attempt to determine whether the prospective purchaser was an undercover officer by offering to sell him imitation drugs. Concur— Rosenberger, J. P., Williams, Tom and Andrias, JJ.